THOMPSON, Judge.
Appellant Willie E. Burnett appeals the habitual offender sentence he received after he entered a plea to violation of probation. The state concedes that the sentence was imposed in error since the trial judge did not have the option to sentence Burnett as a habitual offender at the original sentencing. Snead v. State, 616 So.2d 964 (Fla.1993). We affirm the judgment, but we vacate the sentence and remand for resentencing.
At resentencing, the trial judge is required to “impose any sentence which it might have originally imposed before placing the probationer on probation or offender into community control.” § 948.06(1), Fla.Stat. (1989). The court also has the option of a one cell bump-up. Fla.R.Crim.P. 3.701(d)(14); Williams v. State, 594 So.2d 273 (Fla.1992).
Judgment AFFIRMED; sentence VACATED and REMANDED for resentencing.
HARRIS, C.J., and GRIFFIN, J., concur.